



Exhibit 10.3
PHH CORPORATION
RESTRICTED STOCK UNIT
CONVERSION AWARD NOTICE


Vesting Schedule Modification


On February 1, 2005, PHH Corporation (the “Company”) awarded you Restricted
Stock Units in consideration of the conversion of the restricted stock units
granted to you by Cendant Corporation on June 3, 2004.A portion of those
Restricted Stock Units would vest on April 27, 2006, April 27, 2007 and April
27, 2008, if the Company achieves certain targets for net income growth and
return on equity for the fiscal year ending immediately prior to such vesting
date. However, due to the changes in the Company’s business during fiscal year
2005, the Compensation Committee has modified the vesting targets for fiscal
years 2005 through 2007 as set forth below. This document constitutes part of
and is subject to the terms and provisions of the Conversion Award Notice, the
PHH Corporation Restricted Stock Unit Conversion Award Agreement, and the PHH
Corporation 2005 Equity Incentive Plan (the “Plan”). The terms used but not
defined in this modification shall have the meanings set forth in the Conversion
Award Notice, the Agreement, or the Plan.
 


Grantee:
[Name]
 
[Address]
   
Participant #:
[Social Security Number]
   
Conversion Date:
February 1, 2005
   
Number of Conversion
 
Restricted Stock Units: 
[__________]
   
Performance Goals:
 

 
 
Modified Vesting Schedule: 
Vesting Date: April 27, 2006 

   

(1)  
12.5% of the Restricted Stock Units shall become vested on April 27, 2006, if
the Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding spin-off related expenses, equal to [***]) for the 2005 fiscal year;
or

 

(2)  
18.75% of the Restricted Stock Units shall become vested on April 27, 2006, if
the Company achieves 150% of its target (Pre-Tax Income After Minority Interest,
excluding spin-off related expenses, equal to [***]) for the 2005 fiscal year.

   

  Vesting Date: April 27, 2007 

 

(1)  
12.5% of the Restricted Stock Units shall become vested on April 27, 2007, if
the Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding certain items that are one-time or unusual in nature as determined in
the discretion of the Compensation Committee) for the 2006 fiscal year; or

 

(2)  
18.75% of the Restricted Stock Units shall become vested on April 27, 2007, if
the Company achieves 150% of its target (Pre-Tax Income After Minority Interest,
excluding certain items that are one-time or unusual in nature as determined in
the discretion of the Compensation Committee) for the 2006 fiscal year.

______________
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


--------------------------------------------------------------------------------





Vesting Date: April 27, 2008
 

(3)  
12.5% of the Restricted Stock Units shall become vested on April 27, 2008, if
the Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding certain items that are one-time or unusual in nature as determined in
the discretion of the Compensation Committee) for the 2007 fiscal year; or

 

(4)  
18.75% of the Restricted Stock Units shall become vested on April 27, 2008, if
the Company achieves 150% of its target (Pre-Tax Income After Minority Interest,
excluding certain items that are one-time or unusual in nature as determined in
the discretion of the Compensation Committee) for the 2007 fiscal year.



All of the terms and conditions of the Restricted Stock Unit Conversion Award
Notice except those modified above, remain in full force and effect.


PHH CORPORATION
 
By:
 
Name:
Title:
Date: December _____, 2005


RETAIN THIS MODIFICATION, YOUR NOTIFICATION AND YOUR CONVERSION AWARD AGREEMENT
WITH YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.



--------------------------------------------------------------------------------